Citation Nr: 1310332	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  04-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  

3.  Entitlement to service connection for a neurological disorder, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2002 and March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the December 2002 decision, the RO granted service connection for PTSD and assigned an initial disability rating.  During the course of the appeal, that rating has been changed to the 50 percent rating effective since the date that service connection was effective in October 2001.  In the March 2005 decision, the RO denied TDIU.  

In an August 2011 decision, the Board denied the appeal as to the issues listed on the title page of this Remand.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2012, the Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs, vacated the Board's August 2011 decision as to these issues and remanded the issues to the Board for action consistent with the terms of the joint motion.  In the remand portion of the August 2011 decision, the issue of entitlement to service connection for a neurological disorder, claimed as due to exposure to herbicide agents, was remanded for additional development, and there is no indication that any action has been taken pursuant to that remand.  Consequently, while the overall case is in remand status, the RO should also take the steps necessary to carry out the development requested in the August 2011 decision as to the issue of entitlement to service connection for a neurological disorder.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

VA's duty to assist a claimant includes providing an examination and obtaining an expert opinion if, as in this case, certain factors are met.  See 38 U.S.C.A. § 5103A (West 2002)); C.F.R. § 3.159 (2012).  Here, VA provided an examination and obtained an opinion in January 2009.  The opinion is not adequate with regard to the TDIU issue.  Given that the only condition for which service connection has been established is PTSD and therefore entitlement to TDIU rests on the extent of disability due to that condition, and given that the examination as to the severity of her PTSD is now more than four years old, the Board finds it necessary to afford the Veteran another examination with regard to disability resulting from PTSD.  

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  38 C.F.R. § 4.16 (2012).  In such cases, if the Veteran has one service-connected disability, as in this case, and that disability is rated at 60 percent or higher, then the RO may assign TDIU.  38 C.F.R. § 4.16(a) (2012).  If those percentages are not met, then the RO may submit the full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue to the appropriate official for extraschedular consideration.  38 C.F.R. § 4.16(b) (2012).  

As noted above, the question as to employability is whether the person is unable to secure and follow a substantially gainful occupation, not whether the person can secure and follow particular occupations.  The record shows that the Veteran has a doctorate and at one time worked in the field of counseling.  In the January 2009 examination report, the examiner referred to the Veteran's employability several times.  First, the examiner stated that the Veteran could not work with male clients and did not have enough energy available to have a full time private practice.  Second, the examiner stated that the Veteran was uncomfortable around men and it was difficult for her to see male clients and that she is withdrawn from other people in general and had very little energy to offer to work.  Third, the examiner stated that the Veteran has difficulty establishing and maintaining effective work relationships.  Fourth, the examiner stated that symptoms of her PTSD result in distress or impairment in social, occupational, or other areas of functioning.  

This opinion does not address whether the Veteran's disability due to PTSD results in an inability to secure and follow a substantially gainful occupation.  It is limited to whether she could work in her chosen field.  That, however, is not what is significant when it comes to entitlement to TDIU.  The Court has described the phrase "substantially gainful employment" as meaning the ability to earn a living wage.  Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  It has additionally explained that a substantially gainful occupation is one that "provides annual income that exceeds the poverty threshold for one person."  Faust v. West, 13 Vet. App. 342, 356 (2000).  Hence a remand is necessary to provide the Veteran with another examination and obtain an opinion that addresses this question.  Doing so clearly requires considering the extent of disability due to her PTSD so the examination must also provide evidence as to this issue.  

Additionally, the most recent VA treatment records are records of treatment at the VA Medical Center in Spokane, Washington in September 2009.  On remand, the RO must ensure that any more recent relevant treatment records are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant records of treatment of the Veteran through the VA Medical Center (or its community based outpatient clinics) since September 2009 and associate the records with the claims file.  If no such records exist, associate with the claims file documentation of the request and a negative reply.  

2.  After ensuring that the above directive is completed, schedule the Veteran for a VA mental disorders examination to determine the severity of her service-connected PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file must be made available to the psychiatrist or psychologist conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is asked to accomplish the following:

(a)  Identify what symptoms that the Veteran currently manifests or has manifested since January 2009 that are attributable to her PTSD.  The examiner must conduct a detailed mental status examination.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to her PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score. 

(b)  If the examiner determines that the Veteran has psychiatric disorders in addition to her PTSD, the examiner must provide an opinion as to whether it is possible to separate the effects of her PTSD from the effects of the other disorders.  If the examiner finds that this is possible, then he or she must explain the separation and provide a detailed explanation as to how he or she determined that the effects were separable.  

(c)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has been unable to secure and follow a substantially gainful occupation at any time since October 2001 solely due to disability from PTSD.  If the examiner answers this in the affirmative, he or she should specify the approximate time frame or frames since October 2001 for which this applies.  The term "a substantially gainful occupation" does not mean an occupation limited to the Veteran's preferred choice but rather it means an occupation that provides annual income that exceeds the poverty threshold for one person, or stated another way, it means the ability to earn a living wage.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, readjudicate the issues on appeal, including whether the issue of a higher rating for disability due to PTSD is to be referred for extraschedular consideration and as to whether the issue of entitlement to TDIU is to be referred for extraschedular consideration.  If any benefit sought is not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



